DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claims 1, 6-9, 11-18, 20-21, 24-29 and 31 have been amended, claims 10, 19, 22 and 30 have been canceled, and new claim 33 has been added as requested in the amendment filed November 6, 2020. Following the amendment, claims 1-9, 11-18, 20-21, 23-29, 31 and 33 are pending in the present application.

2.	Claims 1-9, 11-18, 20-21, 23-29, 31 and 33 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed January 6, 2021 has been considered and the references therein are of record. Note that NPL reference #6 did not have a date listed, and thus has been lined through.

Withdrawn Claim Rejections
4.	Any objection or rejection of record pertaining to any of canceled claims 10, 19, 22 or 30 are rendered moot in view of applicant’s cancellation of said claims.

5.	The rejection of claims 8-9, 17-18 and 28-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, as set forth at section 6 of the previous office action, is withdrawn in view of applicant’s response and declaration pertaining to biological deposit information.  

6.	The rejection of claims 1, 11, 20-21, 23, 26, 28 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefiniteness), as set forth at section 7 of the 08/07/2020 Office action, are withdrawn in view of applicant’s clarifying amendments to the claims.
Blood, 2010, 116(13):2241-2244), as set forth at section 8 of the 08/07/2020 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the reference does not disclose a method in which amyloid deposits in the heart of a patient are detected as now required by the claims.

8.	The rejection of claims 1-2, 4, 6, and 8 under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Solomon et al. (Clin Cancer Res. 2003, 9, 3831s-38s) and as evidenced by Edwards et al. (2017), set forth at section 9 of the 08/07/2020 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the art does not teach detection of amyloid deposits within the heart of a patient as now required by the claims.

9.	The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010) in view of Solomon et al. (Clin Cancer Res. 2003) and Comoglio et al. (US 2009/0297439 A1) and as evidenced by Edwards et al. (2017), set forth at section 10 of the 08/07/2020 Office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the art does not teach detection of amyloid deposits within the heart of a patient as now required by the claims.


Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11, 13, 15 and 17, as amended, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall et al. (Blood, 2010, 116(13):2241-2244). The rejection is maintained for reasons of record and as discussed below.
Wall et al. teach a composition comprising 11-1F4 monoclonal antibody (mAb) labeled with 124I, as well a method of detecting the presence, location and/or quantity of amyloid deposits in patients having light chain-associated (AL) amyloidosis, comprising administering the composition comprising the labeled 124I-mAb-11-1F4 to the patients (see abstract at paragraph spanning pp. 2241-2242). The teachings of Wall therefore address limitations of present claim 13 (reciting that the antibody is detectably labeled with 124I), and claim 15 (reciting that the antibody has a binding region with the same specificity as an antibody produced by hybridoma cell line deposited as ATCC accession number PTA-105 or PTA125146). Note that as per applicants’ remarks filed on 11/09/2020, the 11-1F4 antibody is produced by the hybridoma deposited as PTA-105, and the antibody produced by the cell line deposited as PTA-125146 is the chimeric version of the 11-1F4 antibody. These antibody would be expected to have the same specificity for amyloid given that they have the same variable domain regions. Accordingly, the 11-1F4 mAb of Wall would be expected to inherently comprise the CDR sequences of claim 11.
It is noted that the recitation of a composition “for detecting the presence, location, and/or quantity of amyloid deposits in the heart of a subject” does not confer patentable weight because it appears solely in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP § 2111.02, section II. 
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, the prior art products are capable of performing the intended use, and thus completely anticipate the claimed products.
	Furthermore, chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if the prior art teaches the identical chemical structure, the functional properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Given that the 124I-mAb-11-1F4 antibody of Wall comprises the same VH and VL CDRs as presently claimed, it meets the structural limitations of the claims.
Response to Arguments
11.	In the response filed November 6, 2020, applicant argues that the 11-1F4 antibody of Wall is a murine antibody, while the CAEL-101 antibody is a chimeric mouse-human antibody; the antibodies are not the same. Since Wall does not disclose a chimeric antibody, it cannot anticipate the rejected claims.
12.	Applicant’s arguments have been considered but are not persuasive. None of the rejected claims recite that the antibody is a chimeric antibody. The only requirements of the composition of claim 11 is that it comprises an antibody or antigen binding fragment thereof having a detectable label linked thereto, and comprises the CDR sequences of SEQ ID NOs: 49-54. A chimeric antibody comprises a combination of mouse variable heavy chain and light chain regions joined to human heavy chain and light chain constant regions. Thus even the chimeric version of the 11-1F4 antibody, CAEL-101, would comprise murine CDR sequences, which again are the same CDR sequences that would be found in the mAb-11-1F4 antibody of Wall. The teachings of Wall therefore anticipate the presently recited invention of claims 11, 13, 15 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


13.	Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Comoglio et al. (US 2009/0297439 A1) (both of record).
The reasons why the teachings of Wall et al. anticipate the invention of present claims 11, 13, 15 and 17 is discussed above. In brief, Wall provides for a composition comprising a detectably labeled 124I-11-1F4 antibody, which antibody comprises the CDR sequences of instant SEQ ID NOs: 49-54 as claimed and would therefore have a binding region with the same specificity as an antibody produced by a cell line deposited as PTA-105 (i.e., the 11-1F4 antibody) or PTA-125146 (i.e., CAEL-101, a chimeric version of the 11-1F4 antibody). 
Wall further teaches that the 124I-11-1F4 antibody was used as an imaging agent to detect amyloid plaques with PET/CT imaging (see abstract and p. 2242, left col. 1st full paragraph). However, the reference does not teach that the detectable label is 89Zr, as required by the invention of claims 14, 16 and 18.
Comoglio et al. disclose immuno-imaging agents and techniques using labeled antibodies. In particular, Comoglio teaches that PET imaging may be used in conjunction with radiolabeled antibodies to detect disease pathology. The reference discloses that 89Zr and 124I are particularly suitable for PET imaging (see, for example, [0036]-[0037]). Thus, one of skill in the art would have recognized that both 89Zr and 124I are useful, and therefore interchangeable, detectable labels that can be attached to antibodies for performing PET diagnostic techniques.
It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted 89Zr for 124I as the detectable label attached to the 11-1F4 antibody of Wall and thereby arrive at the presently claimed invention. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the simple substitution of one known equivalent element for another (i.e., 89Zr for 124I) to yield a predictable outcome.

14.	Claims 20-21, 23-24, 26, 28, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Solomon et al. (Clin Cancer Res. 2003, 9, 3831s-3838s) and as evidenced by Merlini (Hematology (2017), 2017(1): 1-12) and Edwards et al. (Presentation, 10 Dec 2017) (all references of record). The rejection is maintained for reasons of record and is further applied to new claim 33 as discussed below. The Merlini reference has been added in accordance with applicant’s claim amendments.
The basis of this rejection has been set forth previously and therefore will not be fully reiterated here. 
Claim interpretation
Claim 20, as amended, is drawn to a method of monitoring disease progression in a patient diagnosed with an amyloid deposition disease and having amyloid deposits in the heart comprising: (a) administering the composition of claim 11 and imaging the patient to detect the amount of detectable label bound to the amyloid deposits; (b) treating the patient with a therapy intended to remove amyloid deposits; (c) administering the composition of claim 11; (d) conducting diagnostic imaging to detect label bound to the amyloid deposits; and (e) comparing the detected amount of label in step (d) to the amount in step (a). 
First it is noted that the newly added phrase “in the heart” does not particularly limit the patient population to those having cardiac amyloid deposits exclusively. As described in Merlini (Hematology (2017), 2017(1): 1-12), amongst patients suffering from AL amyloidosis, the frequency of patients having amyloid deposits within the heart is greater than 80% (in this study, 82% of 1065 patients having AL amyloidosis) (see Figure 1 at p. 2), but also noted the frequencies of amyloid deposits within other target organs to include: kidney (68%), liver (14%), soft tissue (17%), peripheral nervous system (PNS)(12%) and autonomic nervous system (ANS)(10%). Thus, “a patient diagnosed with an amyloid deposition disease and having amyloid deposits in the heart” would represent the vast majority of patients who are diagnosed with AL amyloidosis.
Second, it is noted that detection steps in (a) and (d) do not limit the method to detecting labeled amyloid deposits within the heart. The broadest reasonable 
Finally, the “comparing” step is a mental step that does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps or may be performed entirely in the human mind, and is obviously not tied to any machine nor does it transform any article into a different state or thing.  Therefore, the "comparing" step or clause is not found to further limit the method defined by the claims because, given the BRI of the claims, the "comparing" step simply reads on noticing, perceiving and/or forming a judgement by a person, such as a clinician or physician.
Wall et al. teach a diagnostic method that comprises administering a detectable radiolabeled 11-1F4 mAb (i.e., the composition of claim 11) to AL amyloidosis patients in order to detect amyloid deposits within the patients using PET/CT imaging. Wall teaches that some of the patients had AL amyloidosis in which amyloid deposits affected their hearts (see Table 1), which is on point to limitations recited in present claims 20, 31 and 33. Regardless, as evidenced by Merlini, over 80% of patients with AL amyloidosis have amyloid deposits within the heart (see Figure 1). Wall teaches that PET scans revealed that the labeled antibody was taken up in a significant manner by lymph nodes (see abstract and Table 1 at p. 2242), which addresses the diagnostic imaging and detection step(s) in present claims 20, 31 and 33.
Further, Wall teaches that the radiolabeled antibody can be used in a prognostic manner to predict which AL patients would be amenable to immunotherapy with the chimeric version of 11-1F4 mAb, which chimeric antibody could be administered repeatedly to provide treatment for the patient (see p. 2244). Accordingly, Wall’s method provides for a diagnostic method that utilizes a detectably-labeled 11-1F4 antibody, and suggests the use this labeled antibody in a prognostic manner in conjunction with a chimeric version of the 11-1F4 mAb for treatment of AL amyloidosis in patients.
However, although Wall suggests the therapeutic use of a chimeric 11-1F4 antibody, Wall does not actually demonstrate administration of the chimeric antibody for therapy. Nor does Wall teach that the labeled 11-1F4 antibody can be used for monitoring therapy, as in present claims 20, 31 and 33.
Solomon et al. teach a therapeutic method that comprises the repeated administration of chimeric 11-1F4 (c11-1F4) mAb to an AL amyloidoma animal model (see printed p. 11 and Fig. 7 on printed p. 13).  Solomon notes that the murine 11-1F4 mAb had already been found to eliminate amyloid deposits in mice bearing human AL amyloidomas, and so to facilitate translation of these experimental findings into clinical practice, the m11-1F4 mAb was chimerized (see printed p. 2). Solomon demonstrates that c11-1F4 was able to decrease the size of the amyloidomas in the treated mice compared to the control (untreated) mice (see printed p. 11 and Fig. 8). In this manner, Solomon provides for a method that comprises determining the efficacy of administered c11-1F4 mAb for the treatment of AL amyloidosis in a subject.  As evidenced by Edwards and applicant’s response filed 11/06/2020, the chimeric 11-1F4 mAb antibody of Solomon is the same as that of the instant application, and is also called CAEL-101. Finally, Solomon suggests the use of the c11-1F4 mAb for the treatment of human patients having AL amyloidosis (printed p. 15).
Accordingly, it would have been obvious to have used a chimeric version of the 11-1F4 antibody, as taught by Solomon, for the treatment of AL amyloidosis in a human patient, and to have monitored the efficacy of such treatment using a detectably labeled chimeric 11-1F4 antibody and diagnostic imaging techniques, as taught by Wall, thus arriving at the presently claimed invention. Such a monitoring method would necessarily involve obtaining a baseline of disease pathology in a patient using the PET diagnostic imaging technique of Wall, prior to treating the patient with the therapeutic antibody, and subsequently performing additional diagnostic imaging and comparing to the baseline images. Such monitoring of disease progression and/or monitoring therapeutic efficacy is commonly performed within the relevant art and therefore would be routine and predictable. Also, the method for determining therapeutic efficacy utilized by Solomon, which comprised sacrificing lab mice and performing autopsies, would clearly not be practical nor ethical for the treatment of human patients. Therefore, one of ordinary skill in the art would have been motivated to have used a non-invasive technique, such as the PET method described by Wall, for determining amyloid deposits within human patients following treatment with a therapeutic agent.


15.	Claims 20-21, 23-29, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Solomon et al. (Clin Cancer Res. 2003, 9, 3831s-3838s) as applied to claims 20-21, 23-24, 26, 28, 31 and 33 above, and further in view of Comoglio et al. (US 2009/0297439 A1), and as evidenced by Merlini (Hematology (2017), 2017(1): 1-12) and Edwards et al. (Presentation, 10 Dec 2017) (all references of record).
The reasons why the combination of Wall and Solomon render obvious the invention of claims 20-21, 23-24, 26, 28, 31 and 33 is discussed above. However, the reference does not teach that the detectable label is 89Zr, as required by the invention of claims 25, 27 and 29.
The teachings of Comoglio et al. are also discussed above and provide for immuno-imaging agents and techniques using labeled antibodies, such as performing PET imaging in conjunction with radiolabeled antibodies to detect disease pathology. The reference discloses that 89Zr and 124I are particularly suitable for PET imaging (see, for example, [0036]-[0037]). Thus, one of skill in the art would have recognized that both 89Zr and 124I are useful, and therefore interchangeable, detectable labels that can be attached to antibodies for performing PET diagnostic techniques.
It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted 89Zr for 124I as the detectable label attached to the 11-1F4 antibody of Wall and thereby arrive at the presently claimed invention. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain 89Zr for 124I) to yield a predictable outcome.
Response to Arguments
16.	With respect to the above obviousness rejections, applicant submits that all pending claims have been amended to recite that the amyloid deposits being imaged are in the heart, and that the labeled antibody of Wall was unable to image these deposits. It is argued that in view of the inability of Wall’s murine radiolabeled agents to image amyloid deposits in the heart, it was surprising and unexpected that the present radiolabeled chimeric antibody was able to image amyloid deposits in the heart. Further, applicant asserts that none of the secondary references remedy the deficiency of Wall relating to imaging amyloid deposits in the heart.
17.	Applicant’s arguments have been considered but are not persuasive. As discussed above, the method of claim 20 is not limited to the diagnostic detection of amyloid deposits in the heart, but instead broadly encompasses the detection of any amyloid deposits within the patient. The added limitation in claim 20 merely describes the patient’s condition (i.e., the patient is diagnosed with an amyloid deposition disease and has amyloid deposits in the heart). However, there is nothing within the claimed method that specifically limits the diagnostic imaging steps to detection of amyloid deposits in the heart only. 
	This interpretation is further supported by the method of claim 31 and new claim 33, which recite that the imaging step measures detectable label in the lymph nodes of the patient. Both of these claims recite methods for determining the effectiveness of treatment to remove amyloid deposits in the heart of a patient by measuring detectable label in the lymph nodes. The step of detecting labeled antibody in lymph nodes is provided by Wall, and thus the diagnostic method described by Wall is relevant to the presently claimed methods. Accordingly, the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 1-9, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vivo method of detecting the presence, location and/or quantity of non-cardiac amyloid deposits in a patient suspected of having amyloidosis comprising administering a detectably labeled antibody as presently recited in claim 1, does not reasonably provide enablement for an in vivo method of detecting the presence, location and/or quantity of amyloid deposits in the heart of a patient as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
	As amended, claim 1 is drawn to an in vivo method of detecting the presence, location and/or quantity of amyloid deposits which comprises administering to the patient an antibody having a detectable label linked thereto, the antibody comprising the CDRs of SEQ ID NOs: 49-54, and detecting the presence, location and/or quantity of amyloid deposits in the heart by detecting the detectable label bound to the amyloid deposits by amyloid imaging. Note that the antibody encompassed by the present claims is the 11-1F4 antibody, or a chimeric version thereof called CAEL-101. The in vivo detection of amyloid deposits within the heart of a patient. 
	However, as pointed out by applicant’s in the response filed November 6, 2020, the prior art teaches that the detection of amyloid deposits in the heart of human patients diagnosed with AL amyloidosis was not possible, even when using the same detectably labeled antibody and diagnostic imaging technique recited by the present claims, such as 124I-labeled 11-1F4 mAb and PET imaging. See remarks at p. 10 of Applicant’s response with respect to the Wall et al. (2010) reference. Apart from the detection of amyloid deposits in the heart, all other elements of the Wall prior art method are encompassed by the presently claimed invention.
	Applicant states at p. 10 of the response that “it was surprising and unexpected that the subject radiolabeled chimeric antibody was able to image amyloid deposits in the heart.” However, the breadth of claim 1 encompasses non-chimeric antibodies, and there is no evidence of record to suggest that the chimerization of the 11-1F4 (i.e., CAEL-101) results in a superior product with respect to binding or diagnostic labeling of cardiac tissues. The instant specification does demonstrate the in vivo labeling of cardiac-derived amyloid deposits in a mouse model of AL amyloidosis. However, these mice were injected subcutaneously with cardiac amyloid extract from patients having AL amyloidosis. The amyloidomas were detected subcutaneously in the scapular region of the mice using a 124I-labeled chimeric antibody. Yet this is not the same as detecting amyloid deposits within the heart, as presently claimed. In other words, the specification does not actually demonstrate that amyloid deposits within the heart can be detected and imaged in vivo in a patient using a detectably labeled 11-1F4 antibody or antigen-binding fragment as presently claimed.
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In view of the breadth of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability for detecting cardiac amyloid deposits using the claimed antibody as evidenced by the prior art, and the amount of required experimentation, it is the examiner’s position that undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir., 1988).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

19.	Claims 1-2, 4, 6, 8, 11-13, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27 and 96-99 of copending Application No. 16/021,168 (reference application). The rejection is maintained for reasons of record.

20.	Claims 1-4, 6, 8, 11-13, 15, 17, 20-21, 24, 26, 28, 31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, 26-27, 44, 81, 83-85, 96-100, 102-104, 123 and 127 of copending Application No. 16/021,168 in view of Wall et al. (Blood, 2010, 116(13):2241-2244). The rejection is maintained for reasons of record.

21.	Claims 1-9, 11-18, 20-21, 23-29, 31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, 26-27, 44, 81, 83-85, 96-100, 102-104, 123 and 127 of copending Application No. 16/021,168 in view of Wall et al. (Blood, 2010, 116(13):2241-2244) and further in view of Comoglio et al. (US 2009/0297439 A1). The rejection is maintained for reasons of record.
Response to Arguments
22.	In the response filed November 6, 2020, Applicant requests that the provisional double patenting rejections be held in abeyance until there agreement on allowable subject matter.
23.	Applicant’s request has been acknowledged. The above provisional nonstatutory double patenting rejections are maintained until such time as the claims are otherwise allowable.


Conclusion


25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649